Title: To Alexander Hamilton from Jean Baptiste de Ternant, 27 November 1792
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander



Philade. 27 Nove. 1792l’an 4 de la liberté francaise

Le secretaire d’etat m’ayant informé par une lettre du 20 de ce mois dont vous avez connoissance, que sur ma communication officielle du 8, votre gouvernement a arreté de solder ici à mon ordre quarante mille piastres de plus que les cent mille restant à payer sur les fonds précédemment accordés, je vous prie de vouloir bien faire acquitter entre les mains du Consul general Laforest ou à son ordre, le montant total de ces deux sommes dans la proportion et aux epoques suivantes.







Dollars
au lr. Decembre prochain

64,935. ¹⁄₀₀
au 15 du même mois

34,558.⁸²⁄₀₀
au lr Janvr. 1793

10,000.   
au 15 du même mois

8,000.   
au lr fevr. Suivant

20,958.⁴¹⁄₀₀
au 15 du même mois

380.⁶⁰⁄₀₀
et enfin au 15 avril suivant

1,167.¹⁶⁄₀₀

au total
140,000.   
